Exhibit 10.57

QLIK TECHNOLOGIES INC.

2014 EXECUTIVE PERFORMANCE AWARD PLAN

1. PURPOSE OF THE PLAN

This Qlik Technologies Inc. (the “Company”) Executive Performance Award Plan
(the “Plan”) is established to provide cash- and equity-based incentives to
attract, retain, motivate and reward executive officers and other key employees
of the Company and/or its subsidiaries (each such eligible individual, an
“Employee”) who are responsible for providing leadership to the Company as it
strives to attain its significant business objectives and who are or may become
“covered employees” of the Company, as determined under Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations and
interpretations promulgated thereunder (the “Code”). The purpose of the Plan is
to allow the Company to align management’s efforts with the strategic goals of
the Company by granting competitive performance-based incentive awards that are
deductible as “performance-based compensation” under Code Section 162(m).

Subject to approval by the stockholders of the Company in accordance with
federal tax law, the Plan will be effective immediately upon its approval by the
Company’s stockholders and will continue to operate thereafter as provided under
Section 13 below.

2. ADMINISTRATION OF THE PLAN

The Plan will be administered by the Compensation Committee (the “Committee”) of
the Company’s Board of Directors (the “Board”) or such other committee or
subcommittee as the Board or the Committee may designate from time to time. The
Committee shall be comprised of at least two members of the Board, each of whom
shall qualify as “outside directors” for purposes of Code Section 162(m), and
all of whom shall meet such additional qualification requirements as the Board
may impose.

The Committee shall have full power to administer and interpret the Plan and, in
its sole discretion, may establish or amend rules of general application for the
administration of the Plan, including without limitation the power to
(a) designate Employees to receive awards under the Plan, (b) determine the
terms and conditions of awards granted hereunder, (c) determine whether awards
granted hereunder are to be cash- or equity-based, (d) certify the extent to
which Performance Goals (as defined in Section 7 below) applicable to awards
have been achieved after the completion of the applicable Performance Period (as
defined in Section 3 below), (e) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith,
(f) interpret, amend or revoke any such rules, and (g) decide all other matters
that must be decided in connection with operation of the Plan and the grant and
administration of Plan awards.

All decisions of the Committee on any question concerning the selection of
Participants (as defined in Section 5 below) and the interpretation and
administration of the Plan shall be final, conclusive and binding upon all
parties. The Committee may rely on information, and consider recommendations,
provided by the Board or the officers of the Company. The Committee may delegate
its administrative tasks to Company employees or others as appropriate for
proper administration of the Plan; provided that it may not delegate any task
that the Committee itself is required by Code Section 162(m) to perform.



--------------------------------------------------------------------------------

3. AWARD TERMS; ANNUAL LIMITS ON PLAN AWARDS

Awards made under this Plan may be either cash-based awards (“Cash Awards”) or
equity-based awards (“Equity Awards” and, together with Cash Awards, “Awards”),
or may be Awards that settle in either, or in a combination of, cash or equity.
Each Award shall be set forth in a written agreement or in a resolution duly
adopted by the Committee. The terms of the various types of Awards authorized
for grant under this Plan need not be identical.

Equity Awards shall include any type of stock-based award authorized for
issuance under the Company’s 2010 Omnibus Equity Incentive Plan (the “2010
Plan”) and capitalized terms used but not defined herein shall have the same
meanings ascribed to them in the 2010 Plan. Shares of the Company’s common stock
used to satisfy Equity Awards granted hereunder shall be sourced from and shall
reduce the number of shares available for issuance under the 2010 Plan in
accordance with its terms. In no event may operation of this Plan or the grant
of any Equity Award under this Plan effect an increase in the number of shares
available for grant under the 2010 Plan.

Cash Awards and Equity Awards other than Options and SARs shall be granted
subject to attainment of specified Performance Goals (as defined in Section 7
below) during a specified performance period (a “Performance Period”). Such
Awards are referred to as “Goal-Based Awards.” Goal-Based Awards may also
require completion of a specified period of continuous Service. The length of
the Performance Period, the Performance Goals to be attained during the
Performance Period, and the degree to which the Performance Goals have been
attained shall be determined conclusively by the Committee.

The maximum amount payable with respect to performance under one or more Cash
Awards granted in any fiscal year to any one Participant is $3,500,000. The
maximum number of shares of common stock that may be granted during any fiscal
year to any one Participant subject to each of the following types of Equity
Awards under the 2010 Plan is as follows: (a) 500,000 shares subject to Options;
(b) 500,000 shares subject to stock appreciation rights (“SARs”); (c) 100,000
shares subject to Restricted Shares; and (d) 100,000 shares subject to Stock
Units. The maximum amount that may be paid to a Participant must be specified in
the terms of the Award; provided that the limits in the preceding sentence shall
operate as such maximum under the terms of the Award with respect to the fiscal
year in which the Award is granted.

4. ADDITIONAL CONSIDERATIONS RELATED TO EQUITY AWARDS

This Plan is intended to allow the Company to grant Awards that qualify as
“performance-based compensation” under Code Section 162(m) and the Company may
choose to grant Awards under this Plan or may choose instead to grant awards
under the 2010 Plan (or any other equity- or cash-based compensation plan that
it may from time to time operate) that are not intended to qualify as
“performance-based compensation” under Code Section 162(m). Nothing in this Plan
limits the Company’s ability to operate the 2010 Plan independently of this
Plan, in accordance with the terms of the 2010 Plan; provided that the maximum
amounts payable hereunder pursuant to Section 3 above shall apply to the 2010
Plan and shall supersede the limits specified in Section 5.2, 7.2, 8.3, and 9.3
of the 2010 Plan, for such period as this Plan remains in effect.

Options granted under this Plan shall be non-statutory stock options for
purposes of federal tax laws. All Equity Awards granted hereunder shall be
evidenced by a written Award agreement having such terms and conditions as are
approved by the Committee, consistent with the terms and conditions of the 2010
Plan.



--------------------------------------------------------------------------------

5. ELIGIBILITY AND PARTICIPATION

The Committee shall select the Employees who will be granted Awards under the
Plan (each selected Employee, a “Participant”).

No person shall be entitled to any Award under this Plan unless the individual
is designated by the Committee as a Participant. The Committee may add to or
delete individuals from the list of designated Participants at any time and from
time to time, in its sole discretion, subject to any limitations imposed by Code
Section 162(m) and the terms of this Plan.

Notwithstanding that an Employee has been designated as a Participant in the
Plan, and unless otherwise specified by the Committee, an Employee shall cease
to be eligible to receive Awards hereunder if he or she is not a regular
full-time Employee as of both the first day of a Performance Period (which, for
an Employee made a Participant after the start of the Performance Period, shall
be treated as the date on which he or she was first designated as a Participant
with respect to that Performance Period) and the last day of the Performance
Period, as well as on date on which payment of an Actual Award (as defined in
Section 6 below) for that Performance Period, if any, is made.

6. GOAL-BASED AWARDS

No later than 90 days after the beginning of the Performance Period (or, if
applicable, within a shorter period of time required under Code Section 162(m)),
the Committee, in its sole discretion, shall establish in writing (i) the
duration of the Performance Period, (ii) the Employees selected as Participants,
either by name or by position, (iii) the targeted goal(s) for the Performance
Goal(s) (as defined in Section 7 below) that apply/ies to a Goal-Based Award
with respect to the Performance Period, provided that achievement of each
targeted goal must be substantially uncertain at the time the Committee acts in
this regard, (iv) the Target Award (as defined below) for a Participant, and
(v) a Payout Formula (as defined below) for purposes of determining the Actual
Award (as defined below) payable to a Participant.

“Target Award” refers to the amount of cash, the number of shares or the dollar
value of cash or shares to which the Participant will become entitled if the
applicable Performance Goal(s) is/are performed at the target level. The amount
of a Target Award may be expressed as a dollar amount, a percentage of base
salary, a number of shares, a dollar value related to a number of shares, or
such other objectively determinable value as the Committee may specify.

“Actual Award” refers to the amount, value or number of cash or shares to which
a Participant becomes entitled based upon the extent to which applicable
Performance Goal(s) were achieved and upon the Payout Formula applicable to his
or her Goal-Based Award. The Actual Award to which a Participant may become
entitled may be greater or lesser than his or her Target Award for a Performance
Period, depending upon whether or not the Payout Formula includes the
possibility of adjustments from the Target Award as a result of under- or
over-achievement of Performance Goals.

“Payout Formula” refers to a formula determined by the Committee when it
establishes a Goal-Based Award that shall be applied to determine the Actual
Award that will be paid to the Participant. A Payout Formula (a) shall be based
on a comparison of each specified Performance Goal to actual performance,
(b) shall provide that the Actual Award will equal the Participant’s Target
Award if the Performance Goal(s) for the Performance Period is/are achieved at
the target level, and (c) may provide for an Actual Award in an amount that is
greater than or less than the Participant’s Target Award, to the extent that
actual performance exceeds or falls below the



--------------------------------------------------------------------------------

Performance Goal(s), based upon such terms and conditions as the Committee shall
establish. A Payout Formula may also include other features that on an
objectively determinable basis increase or decrease the amount of the Actual
Award from the Target Award, including by way of example (i) a requirement that
all applicable Performance Goals be achieved before any payment is earned or,
alternatively, that each achievement of a applicable Performance Goal results in
payment of a specified percentage of the Target Award without regard to whether
or not other Performance Goals have been achieved, or (ii) multipliers or
discounts based upon achievement of Selected Performance Factors (as defined in
Section 7 below) that are not Performance Goals specified in the individual
Award but are incorporated into the Payout Formula when the Award is
established.

7. PERFORMANCE GOALS FOR GOAL-BASED AWARDS

Performance metrics upon which a Performance Goal applicable to a Goal-Based
Award granted under the Plan may be based shall be selected by the Committee
from among the following, or any combination of the following, factors (each
such factor, a “Selected Performance Factor”) as the Committee determines
appropriate:

 

•     Earnings (before or after taxes)

  

•     Sales or revenue

•     Earnings per share

  

•     Expense or cost reduction

•     Earnings before interest, taxes and depreciation

  

•     Working capital

•     Earnings before interest, taxes, depreciation and amortization

  

•     Economic value added (or an equivalent metric)

•     Total stockholder return

  

•     Market share

•     Return on equity or average stockholders’ equity

  

•     Cash flow

•     Return on assets, investment or capital employed

  

•     Operating cash flow

•     Operating income

  

•     Cash flow per share

•     Gross margin

  

•     Share price

•     Operating margin

  

•     Debt reduction

•     Net operating income

  

•     Customer satisfaction

•     Net operating income after tax

  

•     Stockholders’ equity

•     Return on operating revenue

  

•     Contract awards or backlog

•     Individual or strategic corporate performance goals that are objectively
determinable by a third party having knowledge of the relevant facts

The Committee may select among the Performance Goals with respect to Goal-Based
Awards, may apply one or more Performance Goal to an Award, and need not apply
the same Performance Goal(s) from Performance Period to Performance Period nor
from Participant to Participant in a given Company fiscal year. Selected
Performance Goals may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected performance criteria.



--------------------------------------------------------------------------------

The Committee may appropriately adjust any evaluation of actual performance
under a Performance Goal to exclude any of the following events that occurs with
respect to a Performance Period: (A) the effects of currency fluctuations;
(B) any or all items that are excluded from the calculation of non-GAAP earnings
as reflected in any Company press release or Form 8-K filings relating to an
earnings announcement; (C) asset write-downs; (D) litigation or claim judgments
or settlements; (E) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (F) accruals for
reorganization and restructuring programs; (G) effects of acquisition and
dispositions; and (H) any extraordinary or unusual items in accordance with U.S.
GAAP.

8. DETERMINATION OF ACTUAL AWARD UNDER GOAL-BASED AWARDS

Within 70 days following the end of the Performance Period and prior to payment
or settlement, as applicable, the Committee shall certify in writing the extent
to which the Performance Goals applicable to a Participant’s Award for the
Performance Period were achieved, including if applicable under the Payout
Formula the extent to which over- or under-achievement occurred. The Actual
Award for each Participant shall be determined by applying the Payout Formula to
the level of actual performance which has been certified by the Committee.
Notwithstanding any Payout Formula or any contrary provision of the Plan, the
Committee may in its sole discretion reduce or eliminate payment of any amount
to a Participant under the Plan if in its sole discretion such reduction or
elimination is in the best interest of the Company or its stockholders.

9. PAYMENT OF GOAL-BASED AWARDS

Except to the extent otherwise permitted under Code Sections 162(m) and 409A,
amounts earned under the Plan with respect to Goal-Based Awards will be paid or
settled, as applicable, (a) only after the Committee certifies in writing the
extent to which the Performance Goals were in fact satisfied, and (b) within the
“short-term deferral” period established under Code Section 409A (generally by
the 15th day of the third month following the end of the tax year during which
the Participant’s right to be paid the amount is no longer subject to a
substantial risk of forfeiture), provided that a delay in payment or settlement
permitted under Treas. Reg. §1.409A-1(b)(4)(ii) or Treas. Reg.
§1.409A-2(b)(7)(i) will not be deemed to violate this clause (b).

10. PAYMENT WITH RESPECT TO GOAL-BASED AWARDS IN THE EVENT OF CERTAIN
TERMINATION CIRCUMSTANCES

The Committee, in its sole and absolute discretion and to the extent permitted
under and in accordance with Code Section 162(m) and Code Section 409A, may, but
is not required to, make a full or pro-rated payment with respect to a
Goal-Based Award to a Participant for a Performance Period in the event of
termination of the Participant’s employment during or after the end of the
Performance Period and prior to the date on which payments are made with respect
to the Performance Period; provided, that any such payments shall be made on the
scheduled payment date as set forth in Section 9 above.

11. NON-ASSIGNABILITY

No Award under this Plan shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance, garnishment, execution or levy of any kind or
charge, and any attempt to transfer, alienate, sell, assign, pledge, encumber
and to the extent permitted by applicable law, charge, garnish, execute upon or
levy upon the same shall be void and shall not be recognized or given effect by
the Company. Except as expressly provided by the Committee, the rights and
benefits under the Plan shall not be transferable or assignable other than by
will or the laws of descent and distribution.



--------------------------------------------------------------------------------

12. NO EXPANSION OF PARTICIPANT’S RIGHTS

Nothing in the Plan or in any notice of any Award pursuant to the Plan shall
confer upon any person the right to participate or continue to participate in
this Plan or the right to continue in the employment of the Company or one of
its subsidiaries or affiliates, nor affect the right of the Company or any of
its subsidiaries or affiliates to terminate the employment of any person. It is
expressly agreed and understood that the employment of a Participant is
terminable at the will of either party and, if such Participant is a party to an
employment contract with the Company or a subsidiary, in accordance with the
terms and conditions of the Participant’s employment agreement. There is no
obligation for uniformity of treatment of Participants under this Plan. Payments
under this Plan are an extraordinary item of compensation that is outside the
normal or expected compensation for purposes of calculating any benefits
unrelated to this Plan, including without limitation any end-of-service or
overtime premiums; pension or retirement benefits; termination, severance or
redundancy payments; or other similar benefits.

13. AMENDMENT OR TERMINATION

The Company, through the Committee or the Board, reserves the right to amend,
suspend or terminate the Plan or to adopt a new plan in place of this Plan at
any time; provided, however, that no such action shall, without the prior
approval of the shareholders of the Company in accordance with the laws of the
State of Delaware to the extent required under Code Section 162(m): (i) increase
the annual limits set forth in Section 3, (ii) alter the Performance Goals as
set forth in Section 7, or (iii) implement any other change to a provision of
the Plan requiring stockholder approval in order for the Plan to comply with the
requirements of Code Section 162(m). Furthermore, no amendment, suspension or
termination shall, without the consent of the Participant, alter or impair a
Participant’s right to receive payment or settlement of an Award otherwise
earned and payable hereunder. In all events, the Plan shall terminate on the
first annual meeting of stockholders occurring in 2019, or an earlier date
determined by the Committee or the Board.

14. SEVERABILITY

In the event that any one or more of the provisions contained in the Plan shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Plan, and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.

15. TAX MATTERS; FUNDING

The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal, state
and/or local income or other taxes incurred by reason of payments pursuant to
the Plan, including to reduce such payments be the withholding amount, and to
report any amounts paid or payable under this Plan.

The Plan and Awards hereunder are intended to qualify as “performance-based
compensation” as defined under Code Section 162(m) and, except to the extent
otherwise specified in an Award agreement, to be exempt from application of Code
Section 409A. To the maximum extent permitted, this Plan shall be construed and
interpreted in a manner consistent with the intent described in the preceding
sentence. To the extent that any



--------------------------------------------------------------------------------

Award hereunder is subject to Code Section 409A, the terms and administration of
the award shall comply with the provisions of such Section, applicable IRS
guidance and good faith reasonable interpretations thereof, and, to the extent
necessary to achieve compliance, shall be modified, replaced, or terminated at
the discretion of the Committee (but not in a manner that results in
disqualification of the Award as “performance-based compensation” under Code
Section 162(m)).

Each payment under a Cash Award made under this Plan shall be paid solely from
the general assets of the Company and/or its subsidiaries. Except with respect
to Equity Awards in the form of restricted stock, this Plan is unfunded and
unsecured with respect to Goal-Based Awards, and the making of any such Award
under this Plan will not be construed to create a trust or to establish or
evidence any Participant’s claim of any right to payment or other transfer of
property or value of any amount other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled.

16. GOVERNING LAW

This Plan and any amendments thereto shall be construed, administered and
governed in all respects in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).

16. CHANGE IN CAPITALIZATION

In the event that there is a specified type of change in the Company’s capital
structure without the Company’s receipt of consideration, such as a stock split,
equitable adjustments will be made to (a) the maximum number and kind of shares
subject to Equity Awards that can be granted to a Participant under this Plan in
a fiscal year, and (b) the number and kind of shares and exercise price, strike
price, or purchase price, if applicable, of all outstanding Equity Awards under
this Plan. Such adjustments will be made in a manner appropriate to prevent the
dilution or enlargement of benefits under this Plan.

17. CHANGE OF CONTROL

All obligations of the Company with respect to Awards granted under this Plan
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business, assets or stock of
the Company. The Committee may (but need not) specify with respect to any Awards
granted hereunder that the right to payment of all or a portion of the amounts
thereunder shall become due and payable in the event of or in connection with
any such transaction. Equity Awards remain subject to Article 11 of the 2010
Plan.